                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

ROBERT ALLEN DANENBERG,                       )
                                              )
      Petitioner,                             )
                                              )
v.                                            )           CV419-202
                                              )
EDWARD PHILBIN,                               )
                                              )
      Respondent.                             )
                                          ġ
                                     ORDER

      Robert Allen Danenberg seeks relief from his state conviction and

sentence pursuant to 28 U.S.C. § 2254. See doc. 1. His petition reveals

that he is incarcerated at Augusta State Medical Prison.              Id. at 1.    It

further reveals that he was convicted in Jones County, Georgia. Id. at 2.

This Court is, therefore, not the proper forum for his petition.

      Federal law allows § 2254 petitions to be filed in the district within

which petitioner was convicted or in the district within which he is

confined. 28 U.S.C. § 2241(d); Wright v. Indiana, 263 F. App’x 794, 795

(11th Cir. 2008). Thus, this Court has jurisdiction over the petition. 1


1
   The Clerk filed this as a Savannah Division case, but Columbia County lies in this
Court’s Augusta Division. 28 U.S.C. § 90(c)(1). The issue is moot, however, because
this action is transferred to the Middle District of Georgia.

                                         1
Nevertheless, it is a longstanding judicial policy and practice to funnel

such petitions into the district within which the state prisoner was

convicted, since that will be the most convenient forum.              Eagle v.

Linahan, 279 F.3d 926, 933 n. 9 (11th Cir. 2001); see also Mitchell v.

Henderson, 432 F.2d 435, 436 (5th Cir. 1970); see Wright, 263 F. App’x at

795. That practice also fosters an equitable distribution of habeas cases

between the districts. Jones County lies in the Middle District of Georgia.

See 28 U.S.C. § 90(b)(2). Accordingly, this case is TRANSFERRED to

the United States District Court for the Middle District of Georgia for all

further proceedings. See 28 U.S.C. § 1404(a) (permitting a district court

to transfer any civil action to another district or division where it may have

been brought for the convenience of parties and witnesses and in the

interest of justice); Rufus v. Kemp, 2013 WL 2659983 at * 1 (S.D. Ga. June

12, 2013).

     SO ORDERED, this 30th day of August, 2019.

                                   _______________________________
                                   __
                                    __________ ___________
                                                         _ ____
                                                             ______
                                   Christopher
                                   C
                                   Ch r stop
                                      ri   phheer L. Ray
                                   United
                                   U  it d States
                                           St t Magistrate
                                                   M i t t Judge
                                                               J d
                                   Southern District of Georgia




                                      2
